DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed August 9, 2021 in response to the Office Action of April 7, 2021, is acknowledged and has been entered. Claims 1, 8-12, 17-19, 21-24, 28, 34, 39-41 are now pending and being examined. Claims 1, 17, 23, 24, 28 are amended. Claims 39-41 are new. 

Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1, 8-12, 17-19, 21-24, 28, 34, 39-41 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 33, 38, 40, 41, 43-46, 52, 61, and 62 of copending Application No. 16/477,506 in view 
The copending application claims the I-series CD39 antibodies including I-394 comprising SEQ ID NOs:8-13; the antibody comprising modified human IgG1 Fc domain comprising N-linked glycosylation at Kabat residue N297 and comprising an amino acid substitution at Kabat residue(s) 234 and 235; and methods of treating cancer comprising administering the antibody to a patient that has cancer, including ovarian cancer.
The copending application does not claim the antibody is in a kit combined with an anti-CD73 antibody, the treatment methods require administering CD73 antibody including 6E1, and identifying the treated patient as having overexpression of CD73 or relapsed as instantly claimed.
Zitvogel et al teach a method of treating cancer in a human patient identified as resistant to cancer therapies, the method comprising:
detecting and verifying abnormal overexpression of CD39 and/or CD73 in the patient’s tumor cells utilizing immunohistochemistry, which satisfies the requirement of determining the patient as having a poor prognosis for response to an agent that neutralizes CD73 (col. 6, lines 58 to col. 7, line 35; col. 51, lines 14-23); and 
administering to the subject anti-CD39 and anti-CD73 antibodies that inhibit ecto-ATPase; wherein the cancer is ovarian cancer (col. 5, line 64 to col. 7, line 55; col. 30, lines 1-11; col. 60, lines 30-52; claims 1-7).

Zitvogel et al teach the cancer patients expressing CD73 treated are resistant to chemotherapeutics such as a platin, taxane, anthracyclin, antimitotic agent, or to radiotherapy (col.2, lines 20-45). Given those agents kill cancer cells, they would necessarily inhibit CD73 polypeptide expressed on the killed cancer cells. Therefore, Zitvogel et al teach treating patients that have relapsed or progressed after chemotherapeutics or radiation therapies that “inhibit CD73 polypeptide”.
Hausler et al teach and demonstrate successfully killing ovarian cancer cells expressing CD73 and CD39 with combined treatment of CD39 and CD73 antibodies and demonstrate the antibodies together or individually block adenosine production by CD39 and CD73 by greater than 50%, and stimulate CD4+ T cell proliferation (p. 132-134, Figures 2-4). Hausler et al teach CD39 and CD73 positive ovarian cancer cells produce about 30-60 times more biologically active adenosine than T regulatory cells. CD39- and CD73 –mediated production of adenosine in ovarian cancer cells suppresses NK and T cell cytotoxicity as well as CD4+ T cell proliferation (p. 129-130). Hausler et al demonstrate immunohistochemical staining of ovarian cancer tissue reveals increased ectonucleotidase CD39 and CD73 expression compared to normal ovarian tissue (p. 129-130). 
Soros et al teach it is known CD39 is overexpressed in ovarian cancer and other cancers ([5]), and teach methods of treating ovarian cancer in a patient, comprising administering to the patient an anti-CD39 antibody 31895 ([378-380]), wherein the CD39 antibody binds and inhibits extracellular CD39 activity ([311]). Soros et al suggest 
a) reducing CD39 ATPase activity, 
b) reducing regulatory T cells suppression of activity of effector T cells;
c) reducing levels of regulatory T cells;
d) activating effector T cells;
e) inducing or enhancing effector T cell proliferation;
f) inhibiting tumor growth; and
g) inducing tumor regression (claims 25-28; [27]; Figure 14).
Soros et al teach kits comprising the packages of the CD39 antibody ([386]). Soros et al suggest their CD39 antibodies can be IgG1 or IgG4 and have Fc variants with altered effector function, wherein numerous substitutions or deletions with altered effector function are known in the art (claim 2; [45]; [81]; [321]).
Lonberg et al teach a method for treating cancers, including ovarian cancer, in a patient, the method comprising administering to the patient an anti-CD73 antibody that inhibits enzymatic activity of CD73, internalizes CD73, and reduces adenosine levels (col. 6, lines 5-21; col. 31, lines 25-67; Table 3), and demonstrate anti-CD73 antibody successfully down-regulating or internalizing CD73 on tumor cells (Example 6) and inhibiting CD73 enzymatic activity in CD73-expressing cancer cells (Example 5). Lonberg et al suggest combining treatment with anti-CD39 antibody (col. 6, lines 22-28). Lonberg et al teach kits comprising the CD73 antibodies (col. 5, lines 65-67). Lonberg et 
Perrot et al teach administering CD73 6E1 antibody to subjects to inhibit enzymatic (ecto-5’ nucleotidase) activity of CD73, reduce adenosine levels, and treat cancer, including ovarian cancer (p. 3-6; p. 11-15; p. 54-59; claims 37-49). Perrot et al teach tumors needing treatment can be identified by detecting increased CD73 expression, CD39 expression or adenosine levels compared to normal tissue (p. 5; p. 59-61; claims 43-45).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the CD39 antibody with neutralizing CD73 antibodies that inhibit ecto-ATPase, concurrently or sequentially in the method of treating cancer claimed in Application No. 16/477,506. One would have been motivated to and have a reasonable expectation of success to given Zitvogel explicitly teach treating cancer by co-administering anti-CD39 and anti-CD73 antibodies that inhibit ecto-ATPase; Soros et al suggest combining CD39 and CD73 antibodies; and the function of both antibodies together and separately are demonstrated and established by the prior art to treat cancer, and their treating functions are expected regardless of order or timing of administration to treat cancer.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine a neutralizing CD73 antibody with the claimed CD39 antibody and comprise multiple packages of the CD39 and CD73 antibodies. One would have been motivated to, and have a reasonable expectation of success to, given Zitvogel explicitly teach treating cancer by combining anti-CD39 and anti-CD73 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to successfully immunohistochemically detect CD73 overexpression in ovarian tumors and treat these identified tumors with CD73 and CD39 antibody in the method of treating cancer claimed in Application No. 16/477,506.  One would have been motivated to because: (1) Zitvogel et al explicitly teach and suggest detecting abnormal CD73 overexpression in tumor cells to identify patients having cancer treatment resistance and in need for CD39/CD73 antibody therapy; and (2) Hausler et al teach CD39 and CD73 positive ovarian cancer cells produce about 30-60 times more biologically active adenosine than T regulatory cells, it suppresses NK and T cell cytotoxicity as well as CD4+ T cell proliferation, and Hausler et al identify such cancer cells as needing CD37 and CD39 inhibition treatment. One of ordinary skill in the art would have a reasonable expectation of success doing so given: (1) Hausler et al demonstrate successfully killing ovarian cancer cells expressing CD73 and CD39 with combined treatment of CD39 and CD73 antibodies and demonstrate the antibodies together or individually block adenosine production by CD39 and CD73 by greater than 50%; (2) Hausler et al teach that ovarian cancer samples are demonstrated to overexpress CD39 and CD37 compared to normal ovary by immunohistochemical analysis; (3) Soros et al successfully demonstrate anti-CD39 antibody reducing adenosine generation in cancer cells positive for both CD39 and CD73; and (4) Lonberg 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer a CD73 antibody of Lonberg et al that induces intracellular internalization of CD73 in the method of treating cancer claimed in Application No. 16/477,506. One would have been motivated to because: (1) Zitvogel et al explicitly suggest co-administering CD39 and CD73 antibodies to reduce adenosine levels and treat cancer; (2) Lonberg et al teach treating cancer by administering CD73 antibodies that downregulate/internalize CD73 to reduce adenosine levels in order to treat cancer, and suggest co-administering with anti-CD39 antibody. One of ordinary skill in the art would have a reasonable expectation of success administering the CD73 antibody of Lonberg et al in the method of Application No. 16/477,506 given Lonberg et al demonstrate their CD73 antibodies successfully internalize CD73 and reduce CD73 enzymatic activity on cancer cells.
This is a provisional nonstatutory double patenting rejection. The rejection is maintained because Application No. 16/477,506 has an earlier effective filing date.
	

3.	Claims 1, 8-12, 17-19, 21-24, 28, 34, 39-41 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 17, 19-22, 47-58 of copending Application No. 16/370,789 in view of US Patent 8,865,653, Zitvogel et al, issued October 2014; Hausler et al (Am J Trans. Research, 
The copending application claims methods of treating cancer in a human patient, the method comprising administering I-394 anti-CD39 antibody comprising SEQ ID NOs:5-10 that are identical to instant SEQ ID NOs:8-13; wherein the patient has ovarian cancer; wherein the patient is relapsed or progressed after therapy with an agent capable of inducing extracellular release of ATP from tumor cells.
The copending application does not claim the antibody is in a kit combined with an anti-CD73 antibody, the treatment methods require administering CD73 antibody that neutralizes ecto-ATPase, and identifying the treated patient as having overexpression of CD73.
Zitvogel et al, Hausler et al; Soros et al; Lonberg et al; and Perrot et al all teach and render obvious combining CD73 antibody that neutralizes ecto-ATPase with the I-394 or CD39 antibody claimed in kits, and render obvious methods of treating cancer overexpressing CD73 with the anti-CD39 antibody, as well as with a CD73 antibody, for the reasons set forth above.
This is a provisional nonstatutory double patenting rejection. Although the effective filing date of Application No. 16/370,789 is later, this rejection is not the only outstanding rejection remaining, therefore is maintained.



Response to Arguments
4.	Applicants argue that the claims of Application No. 16/477,506 recite an agent or treatment  that induces the extracellular release of ATP from tumor cells in addition to the CD39 antibody and Examiner has not provided motivation for one to modify this method to include  an agent that neutralizes the 5’ ectonucleotidase activity of human CD73 as required in claim 1 nor provided an expectation of success.
	Applicants argue the claimed invention provides unexpected results. Applicants argue that Hausler et al shows in Figure 3 that there is no expected benefit combining CD73 and CD39 antibodies. Applicants argue that the instant invention shows I-394 has strong potentiating effect of the ability of CD73 antibody to restore CD4 and CD8 T-cell proliferation (Example 12, Figure 12). 

5.	The arguments have been considered but are not persuasive. Applicants have argued a few select individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. It is the combination of all of the cited and relied upon references which made up the state of the art with regard to the claimed invention.  Applicant's claimed invention fails to patentably distinguish over the state of the art represented by the cited references taken in combination. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The cited combined reference provide motivation and reasonable expectation of success to add CD73 antibody that neutralizes the 5’ ectonucleotidase activity to the claimed CD39 antibody that inhibits ATPase activity of CD39 for treating cancer. Zitvogel explicitly  killing ovarian cancer cells expressing CD73 and CD39 with treatment by CD39 and CD73 antibodies that inhibit ectonucleotidases and demonstrate the antibodies together or individually block adenosine production by CD39 and CD73 by greater than 50%, and the antibodies stimulate CD4+ T cell proliferation. Hausler Figure 3 demonstrates combined CD39 and CD73 antibodies successfully significantly reduce adenosine levels relative to controls, and have increased reduction in adenosine levels compared to individual antibodies. Thus, contrary to arguments, Hausler provides motivation and a reasonable expectation of success for the combined antibodies to effectively inhibit ectonucleotidases, reduce adenosine levels, and treat cancer. Soros explicitly suggests combining CD39 antibody that binds and inhibits extracellular CD39 activity and reduces adenosine generation in cancer cells positive for both CD39 and CD73, with a CD73 antibody for cancer treatment. Lonberg teaches a method for treating cancers, including ovarian cancer, in a patient, the method comprising administering to the patient an anti-CD73 antibody that inhibits enzymatic activity of CD73, internalizes CD73, and reduces adenosine levels, and demonstrates anti-CD73 antibody successfully down-regulating or internalizing CD73 on tumor cells and inhibiting CD73 enzymatic activity in CD73-expressing cancer cells. Lonberg et al suggests combining CD73 antibody with anti-CD39 antibody for cancer treatment. Perrot teaches administering CD73 antibody to subjects to inhibit enzymatic (ecto-5’ nucleotidase) activity of CD73, reduce adenosine levels, and treat cancer, including ovarian cancer, and suggest treating patients expressing CD39 and CD73. Therefore, 
	Arguments regarding unexpected results are not persuasive.  MPEP 716.02 states: Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. MPEP 716.02 further states: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In the instant case, the claims are broadly drawn to treating a human having cancer with CD39 antibody comprising SEQ ID NOs:8-13 (I-394) and “an agent that neutralizes the 5’-ectonucloetidase activity of human CD73” and kits comprising the I-394 CD39 antibody with “an agent that neutralizes the 5’-ectonucloetidase activity of human CD73”. Dependent claims further limit the “an agent that neutralizes the 5’-ectonucloetidase activity of human CD73” to any anti-CD73 antibody. Example 12, argued by Applicants, demonstrates combined treatment of specific monoclonal CD73 antibody 6E1 with I-394 CD39 antibody on the proliferation of in vitro. Wherein T cell proliferation was significantly increased dependent on a specific high dose of CD39 antibody, otherwise T cell proliferation remained the same for combined antibodies as individual antibodies at other doses, and there were no differences. Thus, the unexpected results argued by Applicants were dependent on specific doses of CD39 antibody and were demonstrated in vitro only for a single dose of specific monoclonal CD73 6E1 antibody. Applicants have not persuasively argued that the unexpected in vitro T cell proliferation results of Example 12 for two monoclonal antibodies and a specific dose of I-394 translate to an unexpected treatment of cancer in vivo in humans, and that the unexpected results predictably or reasonably occur across all dosages of CD73 agents and I-394 antibodies and for any and all types of agents or antibodies that neutralize the 5’-ectonucloetidase activity of human CD73 as broadly claimed. Applicants have not persuasively argued that Figure 12 and Example 12 provide unexpected results for treating cancer as claimed, above and beyond what the cited combined prior art references teach and provide an expectation for. Applicants have not persuasively argued that Figure 12 and Example 12 provide unexpected results for combining I-394 antibody with any agent that neutralize the 5’-ectonucloetidase activity of human CD73 into a kit, above and beyond what the cited combined prior art references teach and provide an expectation for.


6.	All other rejections recited in the Office Action mailed April 7, 2021 are hereby withdrawn in view of amendments. 

7.	Conclusion: No claim is allowed.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642